El Juez Presidente Señor Del Toro
emitió la opinión del tribunal.
Ante la corte municipal de Eío Piedras, sección segunda, Evaristo Rodríguez inició un pleito de desahucio contra Walter Stiechll. Emplazado el demandado, presentó una moción sobre eliminación del juramento de la demanda, otra sobre eliminación de algunas de sus alegaciones y excepcionó y contestó la demanda.
Llamado el caso para la primera comparecencia, la corte declaró sin lugar las mociones y la excepción, y el deman-dado se dirigió a la corte del distrito pidiéndole expidiera un auto de certiorari contra la corte municipal.
Accedió la corte del distrito pero, celebrada una vista, anuló su propia actuación en los siguientes términos:
“Se nos pide revisemos la resolución ele la Corte Municipal de-clarando sin lugar excepción previa y mociones eliminatorias. No creemos que procede el recurso de certiorari, porque los errores que se le imputan a la corte inferior no son de carácter jurisdiccional o procesal. Pero aún cuando se tratara de algún error procesal, puede revisarse adecuadamente mediante apelación ante esta corte. No es *521necesario, según sugiere el peticionario, prestar una fianza para per-feccionar tal apelación. Tratándose de un caso de desahucio por falta de pago de cánones se perfecciona la apelación consignando los cánones vencidos y los que vayan venciendo durante la pendencia de la apelación. Siendo el recurso de apelación perfectamente adecuado para la revisión de los errores que se le imputan a la corte inferior, no creemos justificado el uso del auto de certiorari para tales fines.
“Por los fundamentos expuestos, se anula el auto expedido y se ordena la devolución de los autos a la corte inferior.” „
Contra esa sentencia, dictada en junio 26, 1942, se inter-puso el presente recurso de apelación.
Hemos estudiado los alegatos de ambas partes y a nues-tro juicio se trata de un recurso frívolo.
Recientemente en el caso de Collazo v. Corte, 61 D.P.R. 291, esta corte, por medio de su Juez Asociado Sr. Todd, Jr., dijo:
“Es obvio que los errores alegados en la petición ni son de pro-cedimiento ni atañen a la jurisdicción de la corte. Repetidamente hemos resuelto que la resolución de excepciones previas en un sentido o en otro no puede alegarse como error de procedimiento revisable por certiorari. Rodríguez v. Sepulveda, 19 D.P.R. 1169; Hull v. Corte, 42 D.P.R. 151; Delgado v. Corte, 52 D.P.R. 961; Smallwood, etc. v. Corte, 53 D.P.R. 742 y Santana v. Corte, 58 D.P.R. 568. . .”
Este caso en el que se ha logrado dilatar la resolución de un juicio de desahucio por nueve meses recurriendo al certiorari, explica por qué este Tribunal al decidir en el de Agostini v. Corte Municipal, 33 D.P.R. 816, que “ Siendo la apelación un derecho universal, las resoluciones dictadas en recursos de certiorari establecidos para revisar cuestiones de jurisdicción o procedimiento en pleitos de desahucio son apelables, aunque en tales pleitos no se dé más que una apelación,” agregó, “Por tal motivo las cortes de distrito deben ser cautas al librar autos de certiorari en casos de desahucio procedentes de las cortes municipales.”
El apelante no asistió a la vista del recurso, pero el Secretario dió cuenta con una moción suya haciendo cons-.tar que el demandante en el pleito de desahucio había falle-*522cido en septiembre 21, 1942, a los fines de que se suspen-diera la vista. El abogado señor Torres Solá que se hallaba, presente en representación de la parte en el pleito de desa-hucio que pudiera ser afectada por la sentencia en el certio-rari, se opuso y la vista, continuó.
-La moción constituye otra tentativa de dilación que no-debe prevalecer. La acción de desahucio no terminaba por la muerte del demandante. Artículo 69 del Código de En-juiciamiento Civil. Y no es necesario indagar dentro de este-recurso de certiorari si se hizo o no la sustitución en el de-sahucio porque aquí las partes lo son el peticionario ape-lante y la corte municipal apelada.
Debe declararse sin lugar el recurso y confirmarse la sen-tencia apelada. ■